DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 6, 9, 19, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With regards to claims 6 and 19, several of the features of this claim were known in the art as evidenced by Kudana et al (U.S. PG Pub. No. 2017/0193313) in view of Richmond et al (U.S. PG Pub. No. 2016/0203384) which renders obvious the features of parent claim 1. In particular, Kudana discloses acquiring by computer hardware components, an image (“input image”) at ¶¶ [0049]-[0050]. But, Kudana does not disclose the image is acquired based on determining an area of high intensity in an input image and determining a crop of the input image around the area of high intensity as the image. However, this limitation was known in the art as evidenced by Hiroi (U.S. PG Pub. No. 2020/0001777) which discloses an image acquired based on determining an area of high intensity in an input image at ¶¶ [0046], [0081]. But, Hiroi does not disclose determining a crop of the input image around the area of high intensity as the image.
With regards to claim 9, several of the features of this claim were known in the art as evidenced by Kudana et al (U.S. PG Pub. No. 2017/0193313) in view of Richmond et al (U.S. PG Pub. No. 2016/0203384) which renders obvious the features of parent claim 1. In particular, Richmond discloses determining a pixel of the image as a base pixel (“center-pixel”/“particular pixel”) and determining coordinates of a plurality of sets of target pixels, each set of target pixels comprising a plurality of pixels in a respective pre-determined relationship (angle and radius) to the base pixel at ¶ [0136]: “[T]he block of ROIs can have a circular geometry… The circular geometry of the block of ROIs can be represented using characteristic parameters, which can include the number of angular and radial bins, the radius of the center bin…” See, also: ¶¶ [0049](“ The block may include a plurality of pixels, each of which may be associated with a gradient vector”), [0118](“the HoG descriptor module can compute gradient vectors based on pixels in the ROI”) [0141]-[0142], [0145] and FIG. 12; ¶¶ [0152](“particular pixel”), [0163](“center-pixel”).   But, Richmond does not disclose the information representing values of the pixels in the respective set of target pixels comprises information of pixels along a predetermined order of the pixels until a first pixel with a pre-determined property is present.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 - 5, 7, 10 - 13, 15, 17 - 18, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Kudana et al (U.S. PG Pub. No. 2017/0193313) in view of Richmond et al (U.S. PG Pub. No. 2016/0203384).

With regards to claim 1, the limitations of this claim are obvious over the teachings of the prior art, as evidenced by the following references:
The Kudana reference
Kudana discloses acquiring by computer hardware components, an image (“input image”) at ¶¶ [0049]-[0050].
Kudana discloses, for each of the sets of target pixels, determining information representing values of the pixels in a respective set of target pixels using, “6 orientations channels of “histogram of oriented gradients (HOGs)” at ¶¶ [0049]-[0056], but does not specify determining a pixel of the image as a base pixel or determining coordinates of a plurality of sets of target pixels, each set of target pixels comprising a plurality of pixels in a respective pre-determined relationship to the base pixel. However, these limitations were known in the art as evidenced by the Richmond reference discussed below.
Kudana discloses determining whether a pre-determined object is shown in the image based on the determined information (“histogram of oriented gradients (HOGs)”) at ¶¶ [0058]-[0063].
The Richmond reference
Richmond discloses determining a pixel of the image as a base pixel (“center-pixel”/“particular pixel”) and determining coordinates of a plurality of sets of target pixels, each set of target pixels comprising a plurality of pixels in a respective pre-determined relationship (angle and radius) to the base pixel at ¶ [0136]: “[T]he block of ROIs can have a circular geometry… The circular geometry of the block of ROIs can be represented using characteristic parameters, which can include the number of angular and radial bins, the radius of the center bin…” See, also: ¶¶ [0049](“ The block may include a plurality of pixels, each of which may be associated with a gradient vector”), [0118](“the HoG descriptor module can compute gradient vectors based on pixels in the ROI”) [0141]-[0142], [0145] and FIG. 12; ¶¶ [0152](“particular pixel”), [0163](“center-pixel”).  Richmond further discloses, for each of the sets of target pixels, determining information (““histogram of oriented gradients”) representing values of the pixels in the respective set of target pixels at ¶¶ [0049], [0141]-[0142], [0145], [0152]-[0153]. At the time of filing of the present application, it would have been obvious to a person of ordinary skill in the art to use circular geometry in determining the histogram of oriented gradients (HOGs), as a substitute for the unspecified histogram of oriented gradients (HOGs) geometry taught by Kudana.   This combination is a simple substitution of one known element for another to obtain predictable results.  The prior art contained a method, taught by Kudana, which differed from the claimed method by the substitution of circular geometry into histogram of oriented gradients (HOGs).   Histogram of oriented gradients (HOGs) comprising circular geometry, and its functions were known in the art.  One of ordinary skill in the art could have substituted circular geometry into the method taught by Kudana and the results would have been predictable; to wit, objects that produce discernible gradients in the image would be identified.
With regards to claim 3, Kudana discloses the pre-determined object comprises a traffic sign at ¶ [0063].
With regards to claim 4, Richmond discloses each set of target pixels comprises pixels along a line (“orientation angle φ for a particular pixel”), the through the base pixel in the image at ¶¶ [0136], [0141], [0145], [0152]-[0153] and FIG. 12.
With regards to claim 5, Richmond discloses the respective lines of the plurality of sets of target pixels have pairwise different directions at ¶¶ [0136], [0141], [0145](“As discussed in the example provided above, the HoG estimator 806 can bin an angle at a step of 2.5 °. Therefore, the HoG estimator 806 can represent the orientation angle φ, within the range of 0 and 360°, using 144 bins”), [0152]-[0153] and FIG. 12.
With regards to claim 7, Richmond discloses the information (“histogram of oriented gradients (HOGs)”) representing values of the pixels in the respective set of target pixels comprises the values of the pixels (gradients) in the respective set of target pixels at ¶¶ [0049], [0141]-[0142], [0145], [0152]-[0153]. The motivation for this combination is the same as was previously presented.
With regards to claim 10, Richmond discloses the information (“histogram of oriented gradients (HOGs)”) representing values of the pixels in the respective set of target pixels comprises information of pixels having a predetermined property (e.g., a gradient that exceeds a threshold) at ¶ [0147], [0151]-[0152]. The motivation for this combination is the same as was previously presented.
With regards to claim 11, Richmond discloses the information (“histogram of oriented gradients (HOGs)”) representing values of the pixels in the respective set of target pixels comprises an indicator (“logic ‘high’ signal”) for each of the pixels indicating whether the respective pixel has the pre-determined property (e.g., a gradient that exceeds a threshold) at ¶ [0152]: “When the HoG binning module receives an orientation angle φ for a particular pixel, the orientation angle φ is compared against orientation bin thresholds that define the lower and upper limits of orientation bins. For example, when the orientation angle φ falls within an orientation bin i, two comparators corresponding to the orientation bin i (e.g., a first comparator that determines whether the orientation angle φ is greater than a first threshold L, and a second comparator that determines whether the orientation angle φ is less than or equal to a second threshold L.sub.i+1)can output a logic “high” signal.” The motivation for this combination is the same as was previously presented.
With regards to claim 12, the steps performed by the apparatus of this claim are obvious over the combination of Kudana and Richmond for the same reasons as were presented with respect to claim 1, which is a method claim reciting these same steps.
With regards to claim 13, Kudana implicitly discloses a vehicle comprising a computer system and a camera configured to acquire an image at ¶ [0003](“Traffic sign recognition (TSR) is a technology which makes vehicles capable of recognizing the traffic signs appearing in the vicinity of the driving path”), ¶ [0023] and FIG. 1:

    PNG
    media_image1.png
    379
    647
    media_image1.png
    Greyscale

With regards to claim 15, the steps of the instructions stored in the computer readable medium of this claim are obvious over the combination of Kudana and Richmond for the same reasons as were presented with respect to claim 1, which is a method claim reciting these same steps.
With regards to claim 17, the steps of the instructions stored in the computer readable medium of this claim are obvious over the combination of Kudana and Richmond for the same reasons as were presented with respect to claim 3, which is a method claim reciting these same steps.
With regards to claim 18, the steps of the instructions stored in the computer readable medium of this claim are obvious over the combination of Kudana and Richmond for the same reasons as were presented with respect to claim 4, which is a method claim reciting these same steps.
With regards to claim 20, Richmond discloses the information (“histogram of oriented gradients (HOGs)”) representing values of the pixels in the respective set of target pixels comprises the values of the pixels in the respective set of target pixels at ¶¶ [0049], [0141]-[0142], [0145], [0152]-[0153]. The motivation for this combination is the same as was previously presented.

Claims 2, 8, 16, are rejected under 35 U.S.C. 103 as being unpatentable over Kudana et al (U.S. PG Pub. No. 2017/0193313) in view of Richmond et al (U.S. PG Pub. No. 2016/0203384), in further view of Xiao et al, “Traffic Sign Detection Based on Histograms of Oriented Gradients and Boolean Convolutional Neural Networks.”

With regards to claim 2, Kudana discloses determining whether a pre-determined object (“traffic sign”) is shown in the image based on the determined information (“histogram of oriented gradients (HOGs)”) using Adaboost at ¶¶ [0058]-[0063], but does not disclose using an artificial neural network. However, this limitation was known in the art:
Xiao discloses determining whether a predetermined object (“traffic sign”) is shown in an image based on determined information (“histogram of oriented gradients (HOGs)”) using an artificial neural network at pp. 112-113, sec. IIB (“BCNN”). At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to use an artificial neural network (“Boolean Convolutional Neural Networks”/“BCNN”), as taught by Xiao, when detecting traffic signs based on a histogram of oriented gradients (HOGs) as taught by Kudana.  The motivation for doing so comes from Xiao, which discloses, “State-of-the-art methods for traffic signs detection based feature extraction have got a high recall rate, but the detection rates are not ideal for some mistakenly detected… BCNN is utilized to eliminate the false detected regions in the proposal traffic sign windows, which is connected to the cascade classifier as the last stage.”  (abstract).  Therefore, it would have been obvious to combine Xiao with Kudana and Richmond to obtain the invention specified in this claim.
With regards to claim 8, Xiao discloses the information representing values of the pixels in the respective set of target pixels comprises binarized values of the pixels in the respective set of target pixels at p. 113: “The right candidate regions of traffic signs are marked ‘1’ as positive samples, and the wrong regions without traffic signs are marked ‘0’ as negative samples.” The motivation for this combination is the same as was previously presented.
With regards to claim 16, the steps of the instructions stored in the computer readable medium of this claim are obvious over the combination of Kudana, Richmond and Xiao, for the same reasons as were presented with respect to claim 2, which is a method claim reciting these same steps.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kudana et al (U.S. PG Pub. No. 2017/0193313) in view of Richmond et al (U.S. PG Pub. No. 2016/0203384), in further view of Hiroi (U.S. PG Pub. No. 2020/0001777)

With regards to claim 14, Kudana implicitly discloses a vehicle at ¶ [0003](“Traffic sign recognition (TSR) is a technology which makes vehicles capable of recognizing the traffic signs appearing in the vicinity of the driving path”), ¶ [0023] and FIG. 1, but does not specify a control system configured to control the at least one headlight based on whether a headlight of another vehicle is shown in the image acquired by the camera.
Hiroi discloses at least one headlight and a control system configured to control the at least one headlight based on whether a headlight of another vehicle is shown in the image acquired by the camera at ¶¶ [0041], [0081], [0092](“For example, when light is emitted to the detected object by the headlights of a nearby vehicle 200, it is possible to perform control such as reducing the light intensity of the headlights 40 of the vehicle 100.”) At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to use at least one headlight and a control system configured to control the at least one headlight based on whether a headlight of another vehicle is shown in the image acquired by the camera, when using a vehicle with the method taught by Kudana.  The motivation for doing so comes from the prior art, wherein one of ordinary skill in the art would infer the benefit of Hiroi’s disclosure as a great benefit to drivers who otherwise would manually reduce their high beams at the approach of an oncoming car. Therefore, it would have been obvious to combine Hiroi with Kudana to obtain the invention specified in this claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668